Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
	Currently, originally filed claims 1-15 were cancelled and replaced by claims 16-45 on 11/1/21.  Then claims 16-45 were cancelled and replaced by claims 46-75 on 11/12/21.  These claims are being examined infra.
Claim Objections
Claim 64 recites the limitation "The mobile device of claim 63" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Interview summary
On 03/17/2022 the examiner conducted an interview with the applicant and an interview summary mailed 3/22/22 was provided outlining the reasoning for vacating the previous Non-final office action and issuing a new one.  Please see the interview summary for a complete explanation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46, 48, 50-53, 57-68, 70-71 and 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN et al. (US 2009/0212637 A1, hereinafter BAARMAN) in view of KOCIJAN (US 2009/0027149 A1, hereinafter KOCIJAN).
                     
    PNG
    media_image1.png
    567
    547
    media_image1.png
    Greyscale

                        
    PNG
    media_image2.png
    381
    437
    media_image2.png
    Greyscale

As per claim 46, BAARMAN discloses an electronic device (See Fig.1, Item#16 and Par.42, disclose an electronic device comprising a remote device) comprising: 
a battery (See Par.48, discloses the device 16 might comprise a battery that is charged using the received inductive power); 
an inductive charging receiver coil for receiving power to charge the battery (See Fig.1, Item#18 and Par.48, disclose a secondary coil, and that the inductive power received is used to charge an internal battery); 
a magnetic structure embedded in the electronic device, wherein the magnetic structure defines a substantially flat first surface and a substantially flat second surface (See Fig.1, Item#26, and Par.42, discloses a magnet having 2 flat surfaces [upper and lower]) wherein the magnetic structure comprises at least one piece (See Fig.1, Item#16, discloses the magnet comprises at least a single piece), wherein the magnetic structure is configured to create a magnetic attachment between the electronic device and an inductive charger (See Par.42 and Fig.1, Items#26 and 24, disclose the magnets are attracted to each other such that the charge receiving device 16 is attached to the charger 10), and wherein the magnetic structure is configured to align the inductive charging receiver coil of the electronic device with a charger coil in the inductive charger (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However, BAARMAN does not disclose wherein each of the at least one pieces is magnetized in a direction perpendicular to the first and second surfaces, wherein the first and second surfaces of each piece each include at least two magnetic poles of opposite polarity.
KOCIJAN discloses a magnetic array structure to be incorporated in an electronic device, the magnetic array comprising at least one piece, wherein each of the at least one pieces is magnetized in a direction perpendicular to the first and second surfaces, wherein the first and second surfaces of each piece each include at least two magnetic poles of opposite polarity (See Fig.10, Items#84a-84f, disclose a plurality of magnets each comprising a north pole and a south pole, the magnetic flux is directed from the north pole to the south pole of each magnet piece and between magnets, the flux lines are perpendicular to both upper and lower surfaces as they are generated at the top surface and the bottom surface from north to south, Par.46, discloses the magnetic array can be used for quick attachment/release of an electronic device such mobile phone halters and GPS fastening units where coupling of one device to another).
BAARMAN and KOCIJAN are analogous art since they both deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN with that of KOCIJAN by employing the disclosed magnetic structure for the benefit of providing a magnetic attachment structure which provides enough coupling force while avoiding magnetic field interference with the charging electronics (See KOCIJAN, Par.46).

As per claim 48, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, wherein the magnetic structure has a ring-like shape and is substantially concentric with the inductive charging receiver coil (See BAARMAN, Figs.1, 3, 8, 10 and 11, disclose the inductive receiving coil and the magnet structure are concentric, KOCIJAN, Fig.10, disclose a ring shaped magnetic attachment structure, the modification of BAARMAN with KOCIJAN would result in the ring magnetic structure disclosed by KOCIJAN disposed concentrically with the charge receiving coil).

As per claim 50, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, wherein the magnetic structure includes at least one discontinuity (See KOCIJAN, Fig.10, Items#82a-82f and Par.109, disclose 6 gaps).

As per claim 51, BAARMAN and KOCIJAN disclose the electronic device of claim 50 as discussed above, however BAARMAN and KOCIJAN do not explicitly disclose wherein the at least one discontinuity inhibits an eddy current in the magnetic structure when the battery is being charged by receiving power through the inductive charging receiver coil. The examiner however contends that this is an intended effect of the gaps in the magnetic structure and that the magnetic structure disclosed by BAARMAN and KOCIJAN discloses gaps in the magnetic structure that would result in reducing eddy currents when charging is being performed.

As per claim 52, BAARMAN and KOCIJAN disclose the electronic device of claim 48, further comprising:
an additional magnetic structure embedded in the electronic device (See KOCIJAN, Fig.10, Items#84a-84e, disclose a plurality of magnetic structures, the initial modification includes replacing the magnet 26 of BAARMAN with magnets 84e and 84b resulting in allowing the device to be coupled in a specific orientation),
wherein the additional magnetic structure defines a substantially flat first surface and a substantially flat second surface (See KOCIJAN, Fig.10, Items#84a, 84c, 84d and 84f comprise the additional magnetic structure)
wherein the additional magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the additional magnetic structure (See KOCIJAN, Fig.10, rotation Items#84a, 84c, 84d and 84f, disclose a plurality of magnets each comprising a north pole and a south pole, the magnetic flux is directed from the north pole to the south pole of each magnet piece and between magnets, the flux lines are perpendicular to both upper and lower surfaces as they are generated at the top surface and the bottom surface from north to south) and
wherein the first and second surfaces of the additional magnetic structure each include at least two magnetic poles of opposite polarity (See KOCIJAN, Fig.10, Items#84a, 84c, 84d and 84f, disclose a plurality of magnets each comprising two poles of opposite polarity, See BAARMAN Par.56, discloses using a plurality of magnets to provide a magnetic positioning system comprising a plurality of magnets to allow for the placement of the electronic device in an appropriate orientation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of KOCIJAN by adding the additional magnetic structure for the benefit of allowing the device to be positioned in one of multiple rotational orientations as desired by the user.

As per claim 53, BAARMAN and KOCIJAN disclose the electronic device of claim 52 as discussed above, wherein the additional magnetic structure is configured to align an inductive charger in a predetermined rotational orientation relative to the electronic device (See BAARMAN Par.56, discloses using a plurality of magnets to provide a magnetic positioning system comprising a plurality of magnets to allow for the placement of the electronic device in an appropriate orientation, BAARMAN as modified by KOCIJAN would comprising a plurality of magnets each comprising opposing pole which would allow an electronic device to be placed in a plurality of orientations i.e. landscape or portrait as desired by the user).
As per claim 57, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, wherein the electronic device is a mobile telephone, an electronic tablet, a laptop computer, a notebook computer, or an electronic case for charging a mobile device (See BAARMAN, Par.48, disclose the electronic device 16 can be a cell phone).

As per claim 58, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, further comprising a magnetically sensitive component embedded in the electronic device (See BAARMAN, Par.48, discloses the electronic device comprises a mobile phone, the mobile phone comprises magnetically sensitive elements such as sensors and cameras, , BAARMAN further discloses the presence of hall sensors in the power supply side), wherein a magnetic field generated by the magnetic structure of the electronic device does not impair normal operation of the magnetically sensitive component (See KOJICAN, Par.46, discloses that the magnetic arrangement results in avoiding magnetic interference with the electronics of the mobile device).

As per claim 59, BAARMAN and KOCIJAN disclose the electronic device of claim 58 as discussed above, wherein the magnetically sensitive component is an electronic compass or a camera (See BAARMAN, Par.48, discloses the electronic device can be a mobile phone which includes a camera. KOJICAN in Par.46, a magnetic arrangement that avoids magnetic interference with the electronics of a mobile device). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of KOCIJAN by adopting the disclosed magnetic structure for the benefit of avoiding interference with magnetically sensitive components such as an electronic compass or a camera.

As per claim 60, BAARMAN discloses a system for inductive charging of an electronic device, the system comprising:
an inductive charger (See Fig.1, Item#10 and Par.42, disclose an inductive power supply [charger]), the inductive charger comprising:
an inductive charging coil (See Fig.1, Item#14 and Par.42, disclose a primary coil) for providing power to charge a battery of the electronic device (See Par.48, discloses the electronic device 16 comprises a battery which is recharged via inductive power received from the charger 10); 
a magnetic structure positioned near the inductive charging coil (See Fig.1, Item#24 and Par.42, discloses a magnet for aligning the charger 10 with the electronic device 16), wherein the magnetic structure comprises at least one piece (See Fig.1, Item#24, discloses the magnet comprising at least one piece), wherein the magnetic structure is configured to create a magnetic attachment between the inductive charger and the electronic device (See Fig.1, Iterms#24 and 26 and Par.42, disclose the magnets in the charger and the electronic device attract one another), and wherein the magnetic structure is configured to align the inductive charging coil of the inductive charger with an inductive charging receiving coil of the electronic device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However, BAARMAN does not disclose wherein each of the at least one pieces is magnetized in at least two opposing directions.
KOCIJAN discloses a magnetic array structure to be incorporated in an electronic device, the magnetic array comprising at least one piece, wherein each of the at least one pieces is magnetized in at least two opposing directions (See Fig.10, Items#84a-84f, disclose a plurality of magnets each comprising a north pole and a south pole).
BAARMAN and KOCIJAN are analogous art since they both deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN with that of KOCIJAN by replacing the magnetic structure disclosed by BAARMAN with that of KOCIJAN for the benefit of providing a magnetic attachment structure which provides enough coupling force while avoiding magnetic interference with the charging electronics (See KOCIJAN, Par.46).

As per claim 61, BAARMAN and KOCIJAN disclose the system of claim 60 as discussed above, wherein the inductive charger is incorporated into a mobile device, a laptop computer, or a notebook computer (See BAARMAN, Par.48, disclose the electronic device 16 receiving wireless charging can be a cell phone).

As per claim 62, BAARMAN and KOCIJAN the system of claim 60 as discussed above, further comprising a magnetic sensor configured to detect the presence of a magnetic field of a nearby magnet to initiate an inductive charging process (See BAARMAN, Par.61, discloses hall sensors on the power supply side to determine orientation/motion of the device, also see Par.62, discloses “Once the remote device is brought out of proximity of the inductive power supply, power transfer stops. When the remote device is brought back within proximity of the inductive power supply, power transfer may resume or restart.”).

As per claim 63, BAARMAN and KOCIJAN disclose the system of claim 60 as discussed above, further comprising a magnetically sensitive component (See BAARMAN, Par.48, discloses the electronic device comprises a mobile phone, the mobile phone comprises magnetically sensitive elements such as sensors and cameras. BAARMAN further discloses the presence of hall sensors in the power supply side), wherein a magnetic field generated by the magnetic structure does not impair normal operation of the magnetically sensitive component (See KOJICAN, Par.46, discloses that the magnetic arrangement results in avoiding magnetic field interference with the electronics of the mobile device).

As per claim 64, BAARMAN and KOCIJAN disclose the mobile device of claim 63 as discussed above, wherein the magnetically sensitive component is an electronic compass or a camera (See BAARMAN, Par.48, discloses the electronic device can be a mobile phone which includes a camera. KOJICAN in Par.46, a magnetic arrangement that avoids magnetic interference with the electronics of a mobile device). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of KOCIJAN by adopting the disclosed magnetic structure for the benefit of avoiding interference with magnetically sensitive components such as an electronic compass or a camera.


As per claim 65, BAARMAN discloses an accessory device comprising: 
a substantially flat magnetic structure (See Fig.1, Item#10, discloses a charging pad comprising a flat surface), wherein the magnetic structure comprises at least one piece (See Fig.1, Item#24), wherein the magnetic structure is configured to create a magnetic attachment to a magnetically compatible electronic device comprising a magnetically sensitive component (See Fig.2, Item#16 and 26, disclose an electronic device comprising a magnet 26, also see Par.42, discloses the magnets are attracted to each other such that the charge receiving device 16 is attached to the charger 10, Par.48, discloses the electronic device can be a mobile phone which inherently includes a camera, a camera is considered a magnetically sensitive component), and wherein the magnetic structure is configured to align the accessory device with the magnetically compatible electronic device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However, BAARMAN does not disclose wherein each of the at least one pieces is magnetized in at least two opposing directions or that a magnetic field generated by the magnetic structure does not impair normal operation of the magnetically sensitive component.
KOCIJAN discloses a magnetic array structure to be incorporated in an electronic device, the magnetic array comprising at least one piece, wherein each of the at least one pieces is magnetized in at least two opposing directions or that a magnetic field generated by the magnetic structure does not impair normal operation of the magnetically sensitive component. (See Fig.10, Items#84a-84f, disclose a plurality of magnets each comprising a north pole and a south pole, the magnetic flux is directed from the north pole to the south pole of each magnet piece and between magnets, the flux lines are perpendicular to both upper and lower surfaces as they are generated at the top surface and the bottom surface from north to south, Par.46, discloses the magnetic array can be used for quick attachment/release of an electronic device such mobile phone halters and GPS fastening units where coupling of one device to another without causing magnetic interference with the electronic device).
BAARMAN and KOCIJAN are analogous art since they both deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN with that of KOCIJAN by employing the disclosed magnetic structure for the benefit of providing a magnetic attachment structure which provides enough coupling force while avoiding magnetic interference with the electronics of the mobile device (See KOCIJAN, Par.46).

As per claim 66, BAARMAN and KOCIJAN disclose the accessory device of claim 65 as discussed above, wherein the magnetic structure is ring-like in shape such that it defines a full or partial ring (See KOCIJAN, Fig.10, discloses a magnetic structure that is ring-like shaped comprising a partial ring).

As per claim 67, BAARMAN and KOCIJA disclose the accessory device of claim 66 as discussed above, wherein the magnetic structure includes at least one discontinuity (See KOCIJA, Fig.10, Items#82a-82f, disclose 6 gaps between the magnets 84a-84f).

As per claim 68, BAARMAN and KOCIJAN disclose the accessory device of claim 65 as discussed above, however BAARMAN and KOOCIJAN do not explicitly disclose wherein the magnetic structure is flexible. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOOCIJAN to use a flexible magnetic structure for the benefit of reducing the weight and allowing for a magnetic structure than can conform to the inside surface of the device.

As per claim 70, BAARMAN and KOOCIJAN disclose the accessory device of claim 65 as discussed above, wherein the accessory device is a mounting apparatus configured to mount an electronic device inside a vehicle (See BAARMAN, Par.46, discloses “the magnets may have sufficient flux density to hold the remote device in place despite acceleration and deceleration forces, such as when charging the remote device in a moving vehicle”).

As per claim 71, BAARMAN and KOOCIJAN disclose the accessory device of claim 70 as discussed above, further comprising an inductive charger for charging the mounted electronic device (See BAARMAN, Par.46, discloses “the magnets may have sufficient flux density to hold the remote device in place despite acceleration and deceleration forces, such as when charging the remote device in a moving vehicle”).

As per claim 75, BAARMAN discloses an apparatus comprising:
a permanent magnet structure for use in the vicinity of a magnetically sensitive component of a mobile device (See Fig.1, Item#26, and Par.42, discloses a magnet, Par.48, discloses the device can be a mobile phone, the magnet is used in the vicinity of the magnetically sensitive components such as the camera of the mobile phone); 
wherein the permanent magnet structure has top and bottom substantially flat surfaces (See Fig.1, Item#26, discloses a magnet having 2 flat surfaces [upper and lower]), wherein the magnetic structure is configured to align a component in the apparatus with a component in the mobile device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”. However, BAARMAN does not disclose wherein the permanent magnet is magnetized in a direction perpendicular to its top and bottom substantially flat surfaces in a pattern comprising multiple opposing poles at each surface and wherein a magnetic field generated by the permanent magnet structure does not impair normal operation of the magnetically sensitive component.
 KOCIJAN discloses a magnetic array structure to be incorporated in an electronic device, the magnetic array comprising at least one piece, wherein the permanent magnet is magnetized in a direction perpendicular to its top and bottom substantially flat surfaces in a pattern comprising multiple opposing poles at each surface and wherein a magnetic field generated by the permanent magnet structure does not impair normal operation of the magnetically sensitive component (See Fig.10, Items#84a-84f, disclose a plurality of magnets each comprising a north pole and a south pole, the magnetic flux is directed from the north pole to the south pole of each magnet piece and between magnets, the flux lines are perpendicular to both upper and lower surfaces as they are generated at the top surface and the bottom surface from north to south, Par.46, discloses the magnetic array can be used for quick attachment/release of an electronic device such mobile phone halters and GPS fastening units where coupling of one device to another without causing magnetic interference with the electronic device).
BAARMAN and KOCIJAN are analogous art since they both deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN with that of KOCIJAN by employing the disclosed magnetic structure for the benefit of providing a magnetic attachment structure which provides enough coupling force while avoiding magnetic interference with the electronics of the mobile device (See KOCIJAN, Par.46).

Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of KOCIJAN and in further view of FULLERTON et al. (US 2009/0250574, hereinafter FULLERTON).
                      
    PNG
    media_image3.png
    407
    475
    media_image3.png
    Greyscale


As per claim 49, BAARMAN and KOCIJAN disclose the electronic device of claim 48 as discussed above, BAARMAN further the use of multiple magnets such that a first polarity is positioned near the inner diameter of a ring-like magnetic structure and another magnetic pole positioned near the outer diameter of the ring-like magnetic structure however (See Fig.11, Item#624G, discloses a central north pole magnet on the inner diameter and a plurality of shaped south pole magnets 624a-624F on the outer diameter of the ring-shaped magnet).  However, BAARMAN and KOCIJAN do not disclose wherein one of the at least two magnetic poles at the first surface of the magnetic structure is located near the inner diameter of the ring-like magnetic structure and another of the at least two magnetic poles at the first surface of the magnetic structure is located near the outer diameter of the ring-like magnetic structure.
FULLERTON discloses a magnetically attachable and detachable panel system comprising a magnet at least two magnetic poles at the first surface wherein one of the at least two magnetic poles at the first surface of the magnetic structure is located near the inner diameter of the ring-like magnetic structure and another of the at least two magnetic poles at the first surface of the magnetic (See Fig.18A above, shows two pairs of magnets, each comprising a north magnet and a south magnet, wherein the north magnet is positioned near the inner diameter of the ring shaped magnetic structure, while the south magnet is positioned near the outer diameter).
BAARMAN, KOCIJAN and FULLERTON are analogous art since they all deal with magnetic attachment devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOCIJAN with that of FULLERTON by adopting the disclosed concentric ring-shaped magnetic attachment structure for the benefit of providing an alternate magnetic structure that matches the magnetic structure embedded in the charger while reducing magnetic interference with the electronics of the mobile device.
Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view KOCIJAN and in further view of HIJAZI et al. (US 2011/0202777 A1, hereinafter HIJAZI).

    PNG
    media_image4.png
    453
    652
    media_image4.png
    Greyscale

As per claim 47, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, however BAARMAN and KOCIJAN do not disclose a wired charging connector and circuitry for receiving power to charge the battery from a wired charger; wherein the electronic device is configured to detect when power is being provided through the wired charging connector and the inductive charging receiver coil simultaneously, and wherein the electronic device is further configured to switch between receiving power through the wired charging connector and receiving power through the inductive charging receiver coil based on a priority determined by the electronic device.
HIZAJI discloses a power module for an information handling system comprising a wired charging connector  (See Fig.2, Item#108) and circuitry for receiving power to charge the battery from a wired charger (See Fig.2, Item#220, disclose a battery charger module); wherein the electronic device is configured to detect when power is being provided through the wired charging connector and the inductive charging receiver coil simultaneously (See Fig.2, Items#106, 108 and Pars.14 and 18, disclose the embedded controller can determine when power is provided by both the wired and wireless interfaces and select one of the power sources based n a hierarchy which can depend on charging efficiency), and wherein the electronic device is further configured to switch between receiving power through the wired charging connector and receiving power through the inductive charging receiver coil based on a priority determined by the electronic device (See Pars.18-19, disclose the embedded controller selects between the wired and wireless charging inputs by controlling switches 218 and 234 according to a stored hierarchy determined based on efficiency and Par.14, discloses that the wired power source is usually the more efficient source).
BAARMAN, KOCIJAN and HIZAJI are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN and KOCIJAN with that of HIZAJI by adding the power selection structure for the benefit of enhancing charging efficiency by always prioritizing the most efficient source when multiple sources are present.

Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view KOCIJAN and in further view AZANCOT et al. (US 2014/0125146 A1, hereinafter AZANCOT).
As per claim 72, BAARMAN and KOCIJAN disclose the accessory device of claim 65 as discussed above, however BAARMAN and KOCIJAN does not disclose further comprising a backing layer of ferromagnetic material comprising steel to reduce a magnetic field generated by the magnetic structure on a magnetically sensitive component of the accessory or its contents.
AZANCOT discloses an inductive power system comprising a backing layer of ferromagnetic material comprising steel to reduce a magnetic field generated by the magnetic structure on a magnetically sensitive component of the accessory or its contents (See Fig.5e, Item#5264 and Par.149, disclose “The magnetic shield 5264 is provided to prevent flux leakage into the surroundings. Preferably, the magnetic shield 5264 is also fabricated from a sheet of thin amorphous ferromagnetic material and may be adhered to the PCB by a third adhesive insulating layer 5265c.”).
BAARMAN, KOCIJAN and AZANCOT are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOCIJAN with that AZANCOT by adding a magnetic shielding layer for the benefit of preventing magnetic flux from leaking in the metallic components of the accessory causing them to heat up (See AZANCOT, Par.150).

Claim 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of KOCIJAN and in further view of LIU (US 2010/0013431 A1, hereinafter LIU)
As per claim 69, BAARMAN and KOOCIJAN disclose the accessory device of claim 65 as discussed above, however BAARMAN and KOOCIJAN do not disclose wherein the accessory device is a protective case or pouch for an electronic device (See KOOCIJAN, Par.46, discloses the magnetic structure which produces no magnetic interference with the components of a mobile phone can be used in a mobile phone halter).
LIU discloses an inductive charging system comprising a protective case or pouch for an electronic device, the protective case comprising an inductive coil such that it receives inductive power from an external charger such as a charging pad and relays it to the electronic device within the sleeve (See Fig.5, Item#10 and Par.28, disclose a protective sleeve, also Par.29, discloses one or more secondary windings at the back of the sleeve).
BAARMAN, KOOCIJAN and LIU are analogous art since they all deal with mobile electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOOCIJAN by applying the magnetic and inductive charging structure to a protective sleeve for the benefit of securing the device to the protective sleeve and aligning the sleeve to an external charging source such as a charging pad.
Claim 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of KOCIJAN and in further view of FELLIG (US 2010/0230301, hereinafter FELLIG).
As per claim 73, BAARMAN and KOOCIJAN disclose the accessory device of claim 65 as discussed above, however BAARMAN and KOOCIJAN do not disclose wherein the accessory device is a wallet or money clasp configured to contain at least one debit or credit card, and wherein the magnetic structure of the accessory device does not interfere with a magnetic strip of the at least one contained debit or credit card.
FELLIG discloses a carrying case comprising a wallet or money clasp configured to contain at least one debit or credit card, and wherein the magnetic structure of the accessory device does not interfere with a magnetic strip of the at least one contained debit or credit card (See Par.24, disclose “the device is contained within a housing therefore with the pocket for carrying at least one credit card being formed within or on the housing”, also “a magnetically protective element is interposed between the electronic device and inserted materials having magnetic strips and the like to protect information on the strip from being affected by a magnetic field in the device).
BAARMAN and KOOCIJAN and FELLIG are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOOCIJAN with that of FELLIG by employing the magnetic structure disclosed by BAARMAN and KOOCIJAN in the case with a credit card pocket disclosed by FELLIG for the benefit of providing a carrying case that can be secured to the electronic device and also provide a space to carry and protect credit cards (The combination of BAARMAN, KOOCIJAN and FELLIG would yield a carrying case comprising magnets for securing the case to the portable electronic device, a pocket for carrying a credit card and a shielding layer between the magnet and the pocket for protecting the credit card from being affected by magnetic field). 
Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of KOCIJAN and in further view of LENG et al. (US 2009/0244836 A1, hereinafter LENG).
As per claim 74, BAARMAN and KOOCIJAN disclose the accessory device of claim 65 as discussed above, however BAARMAN and KOOCIJAN do not disclose wherein the accessory device is a magnetic sticker configured to attach to an additional device to enable attachment and alignment of the additional device to the magnetically compatible electronic device.
LENG discloses a magnetic sticker configured to attach to an additional device to enable attachment and alignment of the additional device to the magnetically compatible electronic device (See Par.37, discloses a magnetic sticker attached to the laptop surface to allow the mouse to be attached to the laptop).
BAARMAN, KOOCIJAN and LENG are analogous art since all deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOOCIJAN with that LENG by adopting the magnetic sticker structure for the benefit of allowing the attachment of electronic devices that were manufactured without the magnetic structure embedded within by retrofitting them with the magnetic sticker.
Claims 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of KOCIJAN and in further view of AZANCOT and WANG et al. (US 6,765,144 B1, hereinafter WANG).
As per claim 54, BAARMAN and KOCIJAN disclose the electronic device of claim 46 as discussed above, however BAARMAN and KOCIJAN do not disclose further comprising one or more material layers approximately parallel to and located near a surface of the inductive charging receiver coil, wherein the one or more material layers include a magnetic shield layer comprising nano material.
AZANCOT discloses an electronic device further comprising one or more material layers approximately parallel to and located near a surface of the inductive charging receiver coil, wherein the one or more material layers include a magnetic shield layer (See Fig.5e and Par.147, disclose a magnetic shield 5264 below the secondary inductor 5220 in the receiver 5200).
BAARMAN, KOCIJAN and AZANCOT are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and KOCIJAN with that of AZANCOT by adding the magnetic shield layer for the benefit of protecting the coil against interference caused by external magnetic flux. However, BAARMAN, KOCIJAN and AZANCOT do not disclose the magnetic shield layer comprises nano material.
WANG discloses a system dealing with magnetic resonance device comprising a magnetic shield layer comprising nano material (See Col.10, lines 53-57 and Abstract, disclose a shielding layer comprising nano-magnetic material to shield a device).
BAARMAN, KOCIJAN, AZANCOT and WANG are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN, KOCIJAN and AZANCOT with that of WANG by using a shielding layer comprising nano-magnetic material for the benefit of enhancing the charge transmission efficiency by providing better shielding from external magnetic flux that might otherwise interfere with the wireless transmission.
As per claim 55, BAARMAN, KOCIJAN, AZANCOT and WANG disclose the electronic device of claim 54 as discussed above, wherein the one or more material layers further include a heat transfer layer (See AZANCOT, Fig.5c, Item#5130 and Par.140, disclose a heat sink layer, also see Par.143, disclose The heat sink 5130 is typically a thermal conductive material such as aluminum, copper or the like which serves to distribute heat more evenly around the inductive receiver 5120). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN, KOCIJAN, AZANCOT and WANG as applied to claim 54 to include the heat sink disclosed by AZANCOT for the benefit of protecting the components of the receiver against damage caused by increased temperature.

As per claim 56, BAARMAN, KOCIJAN, AZANCOT and WANG disclose the electronic device of claim 55, wherein the heat transfer layer includes at least one discontinuity that reduces an effect of a circulating eddy current in the heat transfer layer when the electronic device is receiving power through the inductive charging receiver coil (See AZANCOT, Fig.5c, Item#5130, discloses a heat sink with a gap, the presence of gap in the heat sink would reduce an effect of a circulating eddy current in the heat transfer layer when the electronic device is receiving power through the inductive charging receiver coil, even though this is not explicitly mentioned in AZANCOT, it would have been an effect caused by the disclosed heat sink structure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859                                                                                                                                                                                            



/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859